Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The Drawings filed on 07/06/2020 are accepted by the Examiner

Examiner’s Amendment
	An Examiners amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiners amendment was given in an interview with Matt Turk (#79618) on 2/23/2022.
	The application has been amended as follows:

1. (Currently Amended) A method for supporting promotion of use of a digital local currency, comprising: accepting, by a user terminal including a touch screen, designation of a currency amount of the digital local currency; 
displaying, on the touch screen by the user terminal, a UI (User Interface) in which a user-side UI for accepting a touch operation by a user and a store-side UI for accepting a touch operation by a staff member of a store are placed, as a settlement UI , wherein the touch operation on the store-side UI also serves as input of authentication information of the store; 
judging, by the user terminal, whether time during which the touch operation on the user-side UI and the touch operation on the store-side UI are simultaneously continued has reached a specified period of time or not; 
transmitting, by the user terminal, a settlement request for settlement of the currency amount and the authentication information to a server if a result of the judgment is true; and 
displaying, by the user terminal, a settlement completion notice, which reports completion of the settlement of the currency if a settlement completion response to the settlement request is received from the server,  
wherein the touch operation on the store-side UI is to make a contact site group, which is composed of one or more contact sites to contact the touch screen at the same time, of a store stamp which is a unit including the contact site group, touch the touch screen,
wherein the contact site group has a feature specific to the store, and 
wherein the authentication information is stamp information which is information representing the feature of the contact site group.

2. (Cancelled)  

3. (Currently Amended) The method according to claim 1, wherein the touch operation on the store- side UI is to make a finger of the store staff member touch the 

4. (Cancelled)

5. (Currently Amended) The method according to claim 1, wherein when the settlement is to perform charging, 
a store terminal including a touch screen reads a first two-dimensional bar code representing the currency amount of the digital local currency which is printed on a print medium; 
the store terminal transmits charge information representing the currency amount represented by the read first two-dimensional bar code and a store ID of the store to the server; 
the server generates a second two-dimensional bar code representing a charge token based on the currency amount and the store ID which are represented by the charge information; 
the store terminal displays the generated second two-dimensional bar code on the touch screen of the store terminal; 
the user terminal reads the second two-dimensional bar code displayed on the touch screen of the store terminal; 
if a result of the judgment is true, the user terminal transmits, besides the charge token represented by the read second two-dimensional bar code, a charge request for 
upon receiving the charge request, the server judges whether or not the authentication information associated with the charge request matches the authentication information associated with the store ID; and 
if a result of the judgment is true, the server adds an object including the currency amount and the store ID, which are represented by the charge token associated with the received charge request, and the user ID associated with the charge request to transaction information that is information to which with respect to each settlement of the currency amount of the digital local currency an object representing the settlement is added, and notifies the user terminal of completion of the charging; and wherein the settlement completion notice is a charge completion notice which reports that the charging has been completed.

6. (Currently Amended) A system for supporting promotion of use of a digital local currency, comprising: 
a first application program executed at a user terminal including a touch screen; and 
a server that communicates with the user terminal, 
wherein the first application program: 
accepts designation of a currency amount of a digital local currency; 
displays, on the touch screen, a UI (User Interface) in which a user-side UI for accepting a touch operation by a user and a store-side UI for accepting a touch , wherein the touch operation on the store-side UI also serves as input of authentication information of the store; 
judges whether time during which the touch operation on the user-side UI and the touch operation on the store-side UI are simultaneously continued has reached a specified period of time or not; 
transmits a settlement request for settlement of the currency amount and the authentication information to the server if a result of the judgment is true; and 
displays a settlement completion notice, which reports completion of the settlement of the currency if a settlement completion response is received from the server,
wherein the touch operation on the store- side UI is to make a contact site group, which is composed of one or more contact sites to contact the touch screen at the same time, of a store stamp which is a unit including the contact site group, touch the touch screen,
wherein the contact site group has a feature specific to the store, and 
wherein the authentication information is stamp information which is information representing the feature of the contact site group.

7. (Cancelled)

6, wherein the touch operation on the store-side UI is to make a finger of the store staff member touch the touch screen; and 
wherein the authentication information is fingerprint information of the store staff member.

9. (Cancelled)

10. (Currently Amended) The method according to claim 6, further comprising a second application program executed at a store terminal including a touch screen,
 wherein when the settlement is to perform charging, the second application program: 
reads a first two-dimensional bar code representing the currency amount of the digital local currency which is printed on a print medium; and 
transmits charge information representing the currency amount represented by the read first two-dimensional bar code and a store ID of the store to the server; 
the server generates a second two-dimensional bar code representing a charge token based on the currency amount and the store ID which are represented by the charge information; 
the second application program displays the generated second two- dimensional bar code on the touch screen of the store terminal; 
the first application program reads the second two-dimensional bar code displayed on the touch screen of the store terminal; 

upon receiving the charge request, the server judges whether or not the authentication information associated with the charge request matches the authentication information associated with the store ID; and 
if a result of the judgment is true, the server adds an object including the currency amount and the store ID, which are represented by the charge token associated with the received charge request, and the user ID associated with the charge request to transaction information that is information to which with respect to each settlement of the currency amount of the digital local currency an object representing the settlement is added, and notifies the user terminal of completion of the charging; and 
wherein the settlement completion notice is a charge completion notice which reports that the charging has been completed.

11. (Currently Amended)  A non-transitory computer-readable medium storing contents that, when executed by a computer including a touch screen, cause the one or more computers to: 
accept designation of a currency amount of a digital local currency; 
, wherein the touch operation on the store-side UI also serves as input of authentication information of the store; 
judge whether time during which the touch operation on the user-side UI and the touch operation on the store-side UI are simultaneously continued has reached a specified period of time or not; 
transmit a settlement request for settlement of the currency amount and the authentication information to a server if a result of the judgment is true; and
display a settlement completion notice, which reports completion of the settlement of the currency if a result of the judgment is true,
wherein the touch operation on the store- side UI is to make a contact site group, which is composed of one or more contact sites to contact the touch screen at the same time, of a store stamp which is a unit including the contact site group, touch the touch screen, 
wherein the contact site group has a feature specific to the store, and 
wherein the authentication information is stamp information which is information representing the feature of the contact site group.

12. (Cancelled)

The non-transitory computer-readable medium of claim 11, 

14. (Cancelled)

Reasons for Allowance
	Claims 1, 3, 5-6, 8, 10-11, and 13 are allowed. The following is an Examiners statement for reasons for allowance:
The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claims 1, 6, and 11.

Representative Claim 1 recites:
A method for supporting promotion of use of a digital local currency, comprising: accepting, by a user terminal including a touch screen, designation of a currency amount of the digital local currency; 
displaying, on the touch screen by the user terminal, a UI (User Interface) in which a user-side UI for accepting a touch operation by a user and a store-side UI for accepting a touch operation by a staff member of a store are placed, as a settlement UI , wherein the touch operation on the store-side UI also serves as input of authentication information of the store; 
judging, by the user terminal, whether time during which the touch operation on the user-side UI and the touch operation on the store-side UI are simultaneously continued has reached a specified period of time or not; 
transmitting, by the user terminal, a settlement request for settlement of the currency amount and the authentication information to a server if a result of the judgment is true; and 
displaying, by the user terminal, a settlement completion notice, which reports completion of the settlement of the currency if a settlement completion response to the settlement request is received from the server,  
wherein the touch operation on the store-side UI is to make a contact site group, which is composed of one or more contact sites to contact the touch screen at the same time, of a store stamp which is a unit including the contact site group, touch the touch screen,
wherein the contact site group has a feature specific to the store, and 
wherein the authentication information is stamp information which is information representing the feature of the contact site group.

The closest prior art made of record considered pertinent to applicant's disclosure. 
United States Patent Application Publication No. 2015/0293622 A1 to Han et al.  teaches a method and system for authenticating a stamp touch. The method of ≧5) touch units made of a conductive material on the capacitive touch screen are recognized, a second operation in which a touch authentication condition set for authenticating a touch using the touch stamp is used to check an authentication result of a geometrical position relation of the N touch points, and a third operation in which a designated service linked with the touch stamp starts when the N touch points are authenticated.
 
United States Patent No. 10,733,614 B2 to Saponzik et al. teaches a system and method of payment verification including using the customer activating a payment button in a user interface and verifying the fingerprint of the user.  See at least Figure 18H and (420).
	
United States Patent Application Publication No. 2016/0004898 A1 to Holz teaches logging into or launching highly secure documents such as, business transactions may require the presence of two authorized users. In this case, the touch device may only display the highly secure document if the touch device receives biometric information during touch events from both user X and user Y simultaneously. This may be advantageous for securing access to information that requires authorization from multiple users.



However, none of the applied references when considered alone or in combination teach wherein the touch operation on the store-side UI also serves as input of authentication information of the store; 
judging, by the user terminal, whether time during which the touch operation on the user-side UI and the touch operation on the store-side UI are simultaneously continued has reached a specified period of time or not; 
transmitting, by the user terminal, a settlement request for settlement of the currency amount and the authentication information to a server if a result of the judgment is true; and 
wherein the touch operation on the store-side UI is to make a contact site group, which is composed of one or more contact sites to contact the touch screen at the same time, of a store stamp which is a unit including the contact site group, touch the touch screen,
wherein the contact site group has a feature specific to the store, and 
wherein the authentication information is stamp information which is information representing the feature of the contact site group.

The examiner notes the cited limitations above in combination with the other limitations found within the independent claim are found to be allowable over the prior art of record. Claims 3, 5, 8, 10, and 13, each depend from claims 1, 6, and 11, and therefore claims 3, 5, 8, 10, and 13, are allowable for reasons consistent with those identified with respect to claims 1, 6, and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603.  The examiner can normally be reached on 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/A. Hunter Wilder/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        

/JOSEPH M MUTSCHLER/Examiner, Art Unit 3627